Exhibit 10.2

 

LOGO [g198980g44o35.jpg]

July 26, 2016

Richard Eberly

1042 River Forest Drive

Maineville, OH 45039

Dear Rick:

We look forward to your continued success and contributions to Meridian and are
very pleased to offer you the position of President, Chief Commercial
Officer. Details of your promotion are as follows:

Effective date: August 1, 2016

Salary: Your salary will be $400,000 which is $15,384.61 per pay period.

Bonus Level: Your new bonus will be at Level 6 (see attachment).

Employee Stock Options: We are pleased to grant you an Option for 20,000 shares
of Common Stock of Meridian under our 2012 Stock Incentive Plan. A copy of this
Plan will be made available to you.

Supplemental Retirement: In your new role you will receive an award of SERP
valued at $2,500 per month for 10 years with 4 year cliff vesting.

Long-Term Equity Incentive: In your new role, you will be eligible for
time-based and performance based equity awards at the next grant date, typically
in November of each year. The form of the award may be stock options, restricted
stock or a combination of each. The form of the award, and the number of shares,
is determined annually by the Compensation Committee of the Board of Directors.

Change in Control Agreement: You will be eligible for double-trigger protection
for Change-in-Control events, by policy. In addition, per policy, you will
receive employment protection in the event a new CEO is hired and your job
duties are materially diminished.

Term Life Insurance: Your company sponsored Term Life Insurance will remain at
three times your salary not to exceed $750,000. According to the Internal
Revenue Code 79, any employer paid life insurance exceeding $50,000 is
considered “imputed income” and will be included as gross income on your W-2.

All other elements of your compensation and benefits will remain the same.



--------------------------------------------------------------------------------

This is well deserved and a testament to the hard work and passion you showed in
your most recent role.

Wishing you much success!

Sincerely,

 

/s/ John A. Kraeutler      John A. Kraeutler      Chief Executive Officer     
Accepted by:     

Date:

/s/ Richard L. Eberly

    

7-27-16                         